Citation Nr: 1636914	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  14-06 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the amount of $19,372.40 in attorney fees paid to LaVan & Neidenberg was correct.

[The issues of increased initial ratings for the right ankle, tinnitus, and left thumb, service connection for flat feet and the low back, and the competency of the Veteran will be addressed in a separate decision.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from September 2003 to March 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case is currently under the jurisdiction of the VA RO in Phoenix, Arizona.


FINDING OF FACT

Prior to the promulgation of a final decision by the Board, the Veteran's attorney withdrew representation and any claim of entitlement to additional attorney fees.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the issue of whether the amount of attorney fees paid was correct by the Veteran's attorney have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  

The Veteran perfected his appeal of the amount paid in Attorney Fees to LaVan & Neidenberg in February 2014.  An October 2015 letter from LaVan & Neidenberg indicated that the firm was withdrawing representation, as well as forfeiting any claim to attorney fees.  Subsequently, a June 2016 Report of Contact indicated that the Veteran called to say he was withdrawing all of his pending appeals.  The withdrawal was effective immediately upon receipt by VA.  38 C.F.R. § 20.204(b)(3) (2015).  Thus, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of the amount of attorney fees paid to LaVan & Neidenberg.  It is dismissed.


ORDER

The appeal of whether the amount of $19,372.40 in Attorney Fees paid to LaVan & Neidenberg was correct is dismissed.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


